Citation Nr: 1035775	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-37 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2005 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
May 2006, a statement of the case was issued in November 2006, 
and a substantive appeal was received in December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In December 2004, the Veteran filed a claim of 
service connection for diabetes mellitus, type II.  The Veteran 
did not specifically claim entitlement to service connection for 
hypertension.  In June 2005, the Veteran underwent a VA 
examination, wherein the examiner provided a medical opinion 
regarding the etiology of his hypertension.  In the July 2005 
rating decision, the RO adjudicated and denied the inferred claim 
of service connection for hypertension.  There is no indication 
that VCAA notice was issued to the Veteran which notifies him of 
the evidence and information necessary to support his claim of 
service connection for hypertension.  Thus, proper notice must be 
issued to the Veteran pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) (2009).  VA should inform the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is granted, and such notice should also 
include an explanation as to the type of evidence that is needed 
to establish a disability rating and an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The June 2005 VA examiner diagnosed essential hypertension and 
opined that it is as likely as not that hypertension is related 
to diabetes mellitus (service connection was established in the 
July 2005 rating decision).  An addendum opinion was requested by 
the RO and in July 2005, the examiner stated the following:  
"Please note that the essential hypertension related to "there 
is no heart involvement."  Hypertension secondary to diabetes 
mellitus is related to renal artery disease which is associated 
with diabetes mellitus."  The July 2005 addendum opinion is 
unclear, as it is not known the basis for the quotation marks 
referring to "heart involvement."  This is an inadequate 
opinion and remand for a new examination and opinion as to 
whether the Veteran's hypertension is due to or aggravated by his 
diabetes mellitus, type II.  38 C.F.R. § 3.310 (2009); see 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a 
medical examination when it is necessary to decide the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Issue proper notice to the Veteran 
which complies with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the Veteran of the 
evidence necessary to substantiate his 
claim of service connection for 
hypertension, as well as what evidence he 
is to provide and what evidence VA will 
attempt to obtain in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Schedule the Veteran for a VA 
examination with a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
All necessary tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should provide an opinion as to 
the following:

a.	Is hypertension at least as likely as 
not (a 50 percent or higher degree of 
probability) proximately due to the 
Veteran's diabetes mellitus, type II?  

b.	If not, has hypertension at least as 
likely as not (a 50 percent or higher 
degree of probability) undergone a 
permanent and measurable increase in 
severity due to the Veteran's diabetes 
mellitus, type II?  

A complete detailed rationale is requested 
for each opinion that is rendered.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is warranted 
for hypertension.  If the benefit is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


